Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 13 November 2020. The preliminary amendment filed on 25 January 2021 has been considered by the Examiner. Claims 1-19 remain pending. 

	
Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 13 July 2021 has been considered by the Examiner.


Claim Objections
5.	The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b). The spacing between claims 7-8, 9-10, 15-16, and 18-19 requires appropriate correction. 
6.	Claim 3 is objected to because of the following informalities:  The spacing of the “;” should be removed located between “address” and “wherein”.  Appropriate correction is required.
7.	Claim 7 is objected to because of the following informalities:  There should a period at the end of the claim limitation instead of a colon.  Appropriate correction is required.
8.	Claim 10 is objected to because of the following informalities:  The spacing located between “detecting” and “location” should be removed.  Appropriate correction is required.
9.	Claim 11 is objected to because of the following informalities:  There are two periods located after the number 11, please remove one.  Appropriate correction is required.
10.	Claim 15 is objected to because of the following informalities:  The word “handless” appears to be misspelled and should be amended to “handles”.  Appropriate correction is required.
11.	Claim 15 is objected to because of the following informalities:  Claim 15 recite acronyms without defining their meaning in the claim language (SMS/SIM/HHS/HLS). The claim terms must have clear support so that the meaning of the terms can be ascertained.  Appropriate correction is required.
12.	Claim 16 is objected to because of the following informalities:  The word “an” located between “by” and “the” in the second claim limitation should be removed.  Appropriate correction is required.
13.	Claim 17 is objected to because of the following informalities:  The spacing of the “;” should be removed located between “user” and “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. (US Patent No. 8,837,739) in view of Losovsky (Pub No. 2009/0257593).
Referring to the rejection of claim 1, Sexton et al. discloses a system for securing transmission of electronic message, said system comprising: (See Sexton et al., Col. 7, lines 46-47 and Fig. 10, i.e. a system for sending an encrypted message from an unregistered recipient) 
at least one non-transitory computer readable storage device and one or more processors operatively coupled to the storage device on which are stored modules of instruction code which when executed by said one or more processors implements by messages Security Proxy and message security router; (See Sexton et al., Fig. 11, i.e. a computer system, item 1100 including a memory, item 1104 comprising non-transitory computer readable data storage, item 1126 coupled to a processor, item 1102. The processor implements messages via a cloud server, item 100 (security proxy) and a base station server, item 114 (security router)
wherein said messages Security Proxy monitors communication to cellular mobile devices through subscriber serving node; (See Sexton et al., Fig. 10, i.e. The sender generates, encrypts and sends a message on their computing device (smartphones). The encrypted message is sent along with associated identifiers (e.g., labels, custom security question, etc.) about inputs fed into the key derivation algorithm to the recipient carried in an enveloping encrypted message. The encrypted message forwarded by a communication network such as the internet to the encryption system servers)
wherein said Security Proxy is configured to buffer the messages and verify authenticity of the Message recipient; (See Sexton et al., Fig. 10, i.e. The encryption system servers decrypt the incoming encrypted message using the sender's encryption/decryption key. The recipient's information is then compared to the information regarding other registered users and if the recipient is also a registered user. If the recipient is not a registered user, a new message is generated by the encryption system servers with an embedded URL link and sent to the recipient)
in case the message recipient is authenticated send messages. (See Sexton et al., Upon receiving the URL link, the recipient can click on the URL link which will take them to the encryption system servers' website page where the recipient is prompted to enter information authenticating the recipient and the recipient can view the originally encrypted message)
Sexton et al. fail to disclose additional security for blocking the message after verifying the authenticity of SMS recipients within a cellular network. 
Losovsky discloses a method and apparatus for secure messaging. 
Losovsky discloses blocking the message after verifying the authenticity of SMS recipients within a cellular network. (See Losovsky, para. 118-121, i.e. as an additional security feature, SMSC may check the recipient's validity. The SMSC may contact Home Location Registry (HLR) to validate that the recipient's mobile phone 420.1 is not spoofed. The SMSC may will send the recipient a notification that a new message has arrived, and ask for confirmation from recipient with a PIN code in order to ensure that the recipient is valid. Only then is the encrypted message sent to the recipient and since the message is in encrypted form, an intruder will be blocked from reading the text messages) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was made to combine Sexton et al.’s encryption messaging system modified with Losovsky’s method and apparatus for secure messaging. 
Motivation for such an implementation would enable additional security of communication wherein the message is in encrypted form both when transmitted by the sender and when received by the recipient. The message is not available to eavesdroppers in unencrypted form at any point in the communication pathway. Even if an intruder identifies itself as a recipient and receives the message, the received message is in encrypted form and cannot be understood by the intruder, thus providing anti-spoofing protection. (See Losovsky, para. 63)

Referring to the rejection of claim 2, (Sexton et al. modified by Losovsky) discloses further comprising a SMS Security Router, for creating secured message path between the message router and the subscriber serving node.  (See Sexton et al., Col. 3, lines 9-30)

Referring to the rejection of claim 3, (Sexton et al. modified by Losovsky) discloses wherein the Security router is configured to identify message based on sender address , wherein the security proxy handless only senders registered to the service. (See Losovsky, para. 103-107 and 120)
The rationale for combining Sexton et al. in view of Losovsky is the same as claim 1. 

Referring to the rejection of claim 4, (Sexton et al. modified by Losovsky) discloses wherein the message is authenticated by checking the subscriber serving node originality or the cellular site of the subscriber serving node.  (See Sexton et al., Col. 4, lines 30-38) 

Referring to the rejection of claim 6, (Sexton et al. modified by Losovsky) discloses wherein the message is authenticated by checking subscriber serving node behavior by sending test message, wherein in case of no response or incorrect response the subscriber serving node is identified as fake.  (See Sexton et al., Col. 4, lines 39-67)

Referring to the rejection of claim 7, (Sexton et al. modified by Losovsky) discloses wherein the message is authenticated by filtering relevant text messages (SMSs) based on the information in each of the messages,  (See Sexton et al., Col. 7, lines 46-67 and Col. 8, lines 1-17)

Referring to the rejection of claim 8, (Sexton et al. modified by Losovsky) discloses wherein the authenticity of the destination subscriber serving node is challenged by sending a challenge signaling message which requires response, by the SMS security proxy, wherein if the subscriber serving node does respond correctly, proceeding with sending the buffered original text messages, otherwise, blocking the messages.  (See Sexton et al., Col. 4, lines 48-67) 

Referring to the rejection of claim 9, (Sexton et al. modified by Losovsky) discloses further comprising a security probe configured to analyze parameters and characteristics of the monitored communication in real time or in relation to historically acquired data, including at least one of communication with subscriber serving node properties or the behavior of destination address or source address.  (See Sexton et al., Col. 8, lines 1-17 and 48-60) 

Referring to the rejection of claim 10, (Sexton et al. modified by Losovsky) discloses wherein the security probe is configured to detect suspicious scenarios to identify illegitimate location of mobile device by detecting location update which is inconsistent with timing of previous location.  (See Sexton et al., Col. 4, lines 30-38) 

Referring to the rejection of claim 11, (Sexton et al. modified by Losovsky) discloses wherein the security probe is configured to check a blacklist of destination addresses /identity.  (See Sexton et al., Col. 4, lines 12-29 and Losovsky, para. 103-107) 
The rationale for combining Sexton et al. in view of Losovsky is the same as claim 1.

Referring to the rejection of claim 12, (Sexton et al. modified by Losovsky) discloses wherein the security probe is configured to check the subscriber serving node originality by checking the cellular site of the subscriber serving node. (See Sexton et al., Col. 4, lines 30-38) 

Referring to the rejection of claim 13, (Sexton et al. modified by Losovsky) discloses wherein the security probe is configured check the subscriber serving node behavior by sending a test message, wherein in case of no response or incorrect response the subscriber serving node is identified as fake.  (See Sexton et al., Col. 4, lines 39-67)

Referring to the rejection of claim 15, (Sexton et al. modified by Losovsky) discloses wherein the HSS/HLS and Security router are configured to identify and filter message based on destined recipient address, wherein the security proxy handless only messages having destined recipient registered to the service. (See Losovsky, para. 103-107 and 120)
The rationale for combining Sexton et al. in view of Losovsky is the same as claim 1.

Referring to the rejection of claim 16, (Sexton et al. modified by Losovsky) discloses a system for securing transmission of electronic message, said system comprising: (See Sexton et al., Col. 7, lines 46-47 and Fig. 10, i.e. a system for sending an encrypted message from an unregistered recipient) 
at least one non-transitory computer readable storage device and one or more processors operatively coupled to the storage device on which are stored modules of instruction code which when executed by said one or more processors implements: (See Sexton et al., Fig. 11, i.e. a computer system, item 1100 including a memory, item 1104 comprising non-transitory computer readable data storage, item 1126 coupled to a processor, item 1102. The processor implements messages via a cloud server, item 100 (security proxy) and a base station server, item 114 (security router)
an encrypt broker which enable encryption key personalized to the recipient wherein the encrypt broker encrypts a personal message created by an the SMS source (See Sexton et al., Fig. 9, i.e. The encrypted message forwarded by a communication network such as the internet to the encryption system servers. The encryption system servers decrypt the incoming encrypted message using the sender's encryption/decryption key. The recipient's information is then compared to the information regarding other registered users and if the recipient is also a registered user, a new message is generated with the encrypted message, associated information such as the subject matter title and recipient address encrypted using the recipient's key and attached to the new message as an attachment. The message is repackaged and re-encrypted using the recipient's key. The encryption system servers then send the new message to the recipient)
decryption which receive the encrypted message, by the messaging application of the mobile device.  (See Sexton et al., Fig. 7, i.e. The plug in captures all new message events and analyzes as to whether the new message has a properly formatted XML attachment. If the determination confirms that that the new message does not have a properly formatted XML file, then the messaging system handles the message as it does with any unencrypted messages and the plug in does not affect the message. If the determination confirms that the new message has a properly formatted XML message, then the plug in decrypts and reconstructs the message embedded in the XML file. The plug in then saves the decrypted message in the recipient's message box and deletes the encrypted copy)
Sexton et al. fail to disclose a designated user app for subscribers of the mobile device.
Losovsky discloses a method and apparatus for secure messaging. 
Losovsky discloses a designated user app for subscribers of the mobile device. (See Losovsky, para. 103-113, i.e. The subscriber may first be required to install a software security kit on the mobile device. The kit may be obtained from the mobile provider. The subscriber may be able to join to the service via a mobile provider's Internet site. The secret key may be generated by the Internet site during the registration process, and delivered to the subscriber. The secret key may also be generated per kit, and embedded into the kit automatically when a registration request is received. Registered users may be eligible to change their encryption key by sending an SMS text message including a new encryption key to a specified service number. The message used to deliver the new encryption key to the service is preferably itself encrypted using the previous encryption key. After receiving the new encryption key from the Internet site, the user may change the secret key manually. Encryption unit obtains the user keys from the database, and performs the encryption and decryption of the messages substantially as described above. The message is decrypted with the sender's key, and re-encrypted with the recipient's key) 
The rationale for combining Sexton et al. in view of Losovsky is the same as claim 1.

Claims 5, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. (US Patent No. 8,837,739) in view of Losovsky (Pub No. 2009/0257593) as applied to claims above, and further in view of Sardag et al. (WO 2012/131659) A1.
Sexton et al. in view of Losovsky discloses the claimed invention as described above, however, the combination of Sexton et al. and Losovsky fail to explicitly disclose a SIM card. 
Sardag et al. and Losovsy discloses a system and method for enabling secure transmission of SMS. 
Referring to the rejection of claim 5, (Sexton et al. and Losovsky modified by Sardag et al.) discloses further comprising a secured SIM at the cellular device which enables authenticating and securing the message destination. (See Sardag et al., pg. 5, lines 28-30 and pg. 6, lines 1-2 and 4-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was made to combine Sexton et al.’s encryption messaging system and Losovsky’s method and apparatus for secure messaging modified with Sardag et al.’s system and method for enabling secure transmission of SMS. 
Motivation for such an implementation would enable additional security of communication wherein the message is in encrypted form both when transmitted by the sender and when received by the recipient. The message is not available to eavesdroppers in unencrypted form at any point in the communication pathway. Even if an intruder identifies itself as a recipient and receives the message, the received message is in encrypted form and cannot be understood by the intruder, thus providing anti-spoofing protection. (See Losovsky, para. 63)
Motivation for such an implementation would enable secure message transmission by enabling the SMSs (Short Message Service) to be sent encrypted and to be opened only in the mobile devices, wherein the SIM (Subscriber Identity Module) card belonging to the MSISDN (Mobile Subscriber Integrated Services Digital Network Number) to which they are sent, is installed. (See Sardag et al., pg. 1, lines 5-9 “Field of Invention”)

Referring to the rejection of claim 14, (Sexton et al. and Losovsky modified by Sardag et al.) discloses further comprising a secured SIM at the cellular device which enables authenticating and securing the message destination by securing a SIM to respond using cryptographic crafted message. (See Sardag et al., Fig. 2 and pg. 4, lines 14-29 and pg. 5, lines 5-15)
The rationale for combining Sexton et al. and Losovsky in further view of Sardag et al. is the same as claim 5.

Referring to the rejection of claim 17, (Sexton et al. and Losovsky modified by Sardag et al.) discloses comprising a secure SIM, configure to decrypt the message and sending encryption key to user , wherein the message is received at the messaging App and sent to secure SIM.  (See Sardag et al., pg. 5, lines 21-26, pg. 6, lines 29-31 and pg. 7, lines 1-14)
The rationale for combining Sexton et al. and Losovsky in further view of Sardag et al. is the same as claim 5.

Referring to the rejection of claim 18, (Sexton et al. and Losovsky modified by Sardag et al.) discloses further comprising a secure SIM, configured to receive personal message directly at the secure SIM and to decrypt the message and sending the personal message to user.  (See Sardag et al., pg. 6, lines 29-31 and pg. 7, lines 1-14)
The rationale for combining Sexton et al. and Losovsky in further view of Sardag et al. is the same as claim 5.
Referring to the rejection of claim 19, (Sexton et al. and Losovsky modified by Sardag et al.) discloses wherein the personal message is a one time password. (See Sardag et al., pg. 5,  lines 1-3 and pg. 6, lines 10-27)
The rationale for combining Sexton et al. and Losovsky in further view of Sardag et al. is the same as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        November 22, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436